Citation Nr: 0335463	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-16 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is entitled to recognition as the 
surviving spouse of the veteran for the purpose of 
eligibility for Department of Veterans Affairs (VA) death 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
November 1941 to September 1942, and from April 1945 to June 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2001 administrative decision of the VA Regional 
Office (RO) in Manila, the Republic of the Philippines.  In 
that decision, the RO determined that the appellant was not 
entitled to recognition as the surviving spouse of the 
veteran for purposes of VA death benefits, as she and the 
veteran had not continuously cohabitated from the date of 
their marriage to the date of his death.  


FINDINGS OF FACT

1. The veteran and the appellant were married in November 
1945.

2. They thereafter separated and remained separated for 
several decades until the death of the veteran in July 2000.  

3.  The separation was not due to the misconduct of, or 
procured by, the veteran.


CONCLUSION OF LAW


The criteria for recognition of the appellant as the 
surviving spouse of the veteran for purposes of VA death 
benefits have not been met.  38 U.S.C.A. §§ 101, 1310, 5107 
(West 2002);  38 C.F.R. §§ 3.50, 3.53 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

In pertinent part, the VCAA provides that VA has a duty to 
notify a claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA provided the appellant with the required notice 
in detailed letters dated in September and October 2000, and 
in May 2001.  Additional information was provided in the 
August 2002 Statement of the Case, the October 2002  
Supplemental Statement of the Case, and at the October 2002 
personal hearing.  The Board notes that in the September and 
October 2000 letters referenced above, the appellant was 
advised to submit additional evidence as soon as possible, 
preferably within 60 days, but was notified that she had one 
year to submit such evidence.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  In view of the foregoing, the Board finds that 
the notification duties under the VCAA have been satisfied.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the RO has conducted appropriate development 
given the nature of the issue on appeal, including conducting 
a field examination.  At her October 2002 personal hearing, 
the appellant indicated that she had no additional evidence 
to submit.  Given the facts of this case, the Board concludes 
that there is no reasonable possibility that any further 
assistance to the appellant would aid in substantiating her 
claim.  As VA has fulfilled the duty to assist and notify, 
the Board finds that no additional action is necessary.  

I.  Factual Background

On his Affidavit for Philippine Army Personnel, the veteran 
reported that he had married the appellant in November 1945.  

When the veteran filed his original application for VA 
benefits in June 1966, he indicated that he had married the 
appellant in 1945, but that they had terminated their 
marriage by mutual agreement in 1958.  He indicated that he 
had married his second spouse, [redacted], in 1960 and that they 
were still living together.  

In a January 1982 application for VA benefits, the veteran 
listed his marital status as divorced.  He explained that he 
had been living in a husband and wife relationship with 
another woman since his divorce, although they were not 
legally married.  

In a February 1983 application for VA benefits, the veteran 
indicated that he was married to and living with the 
appellant.  

In June 1988, the veteran underwent a VA psychosocial 
evaluation at which he reported that he married his first 
wife in 1958, and that they had had a son together.  He 
indicated, however, that they had separated after one year of 
marriage.  The veteran reported that in 1966, he began living 
with another woman, [redacted], in a common law relationship.  

In January 1997, the veteran submitted an application for VA 
benefits on which he indicated that he and the appellant had 
divorced in 1973 and that he was now married to and living 
with [redacted].  

In an August 1997 Social Work survey, the veteran reported 
that he was first married in 1945, but that he had gotten 
divorced in 1948.  He indicated that he then began living 
with his second spouse, [redacted], and that they had been 
living together for the past 30 years.  

In November 1997, the veteran submitted a Declaration of 
Status of Dependents, on which he listed [redacted] as his 
spouse.  He indicated that they had been married in 1939.  
Attached to his Declaration was an October 1997 letter from 
the Philippine Civil Registrar's office indicating that 
records of marriages prior to 1946 had been destroyed by 
military operations.  The veteran also submitted a joint 
affidavit from his neighbors attesting that he and [redacted] 
had been married since 1939.

In November 1998, the veteran submitted a marriage 
certificate indicating that he and [redacted] had been married 
in a civil ceremony earlier that month.  Attached to the 
marriage certificate was a joint affidavit in which he and 
[redacted] indicated that they had been living together as 
husband and wife without the benefit of marriage since 1954.

In January and April 1999 letters, the veteran indicated that 
the appellant had left him in 1958 to live with another man 
and that he had not had contact with her since that time.  He 
also submitted an affidavit from two individuals 
corroborating his statements to this effect.

In light of the conflicting information regarding the 
veteran's marital status, the RO requested a field 
examination in July 1999.  In connection with the field 
examination, the veteran was deposed in September 1999, and 
admitted that he knew that his marriage to [redacted] was not 
valid as he had never been legally divorced from the 
appellant.  He explained that the appellant had abandoned him 
for another man approximately 40 years ago and that 
approximately 30 years ago, he began living with [redacted] 
without the benefit of marriage.  He indicated that he had 
married [redacted] in November 1998, because other veterans told 
him he could receive additional VA benefits for her.  He 
indicated that in light of these facts, he wished to withdraw 
his claim for additional benefits for [redacted].  In a 
September 1999 report, the field examiner indicated that the 
veteran's statements had been corroborated by [redacted] as well 
as numerous other residents in the neighborhood.  

In July 2000, the veteran died.  Shortly thereafter, both 
[redacted] and the appellant submitted applications for VA death 
benefits, claiming to be the surviving spouse of the veteran.  
The RO denied [redacted]'s application for VA death benefits on 
the basis that the veteran had a prior undissolved marriage 
to the appellant at the time he married her.  [redacted] 
appealed the RO's determination, noting that she and the 
veteran had been living together as husband and wife since 
1958, after the veteran's first wife (the appellant) left him 
for another man.  It is noted that [redacted] died prior to the 
resolution of her appeal.  

Regarding the appellant's application, in a September 2000 
letter, the RO asked her to provide additional information 
regarding her relationship with the veteran, including 
whether they had lived together continuously from the date of 
their marriage until the date of his death.

In November 2000, the appellant responded that she and the 
veteran had separated in 1991, after he began an illicit 
relationship with [redacted].  She emphasized that the only 
cause of their separation was the veteran's involvement with 
[redacted].  The appellant also submitted a January 2001 letter 
from the Philippine Office of the Civil Registrar to the 
effect that she and the veteran had been married in November 
1945.  

In March 2001, the RO conducted a field examination to 
determine whether the appellant and the veteran had 
continuously cohabitated from the time of their marriage in 
1945 to the date of his death and, if not, the cause of their 
separation.  The investigator indicated that he had 
interviewed [redacted] as well as numerous neighbors, all of 
whom indicated that the appellant had left the veteran for 
another man approximately 40 years earlier.  They indicated 
that the appellant and the veteran did not thereafter 
reconcile or live together as husband and wife.  They 
indicated that the veteran had lived with [redacted] for decades 
prior to his death.  

The appellant was also deposed in connection with the field 
examination.  The investigator noted that the appellant had 
made several inconsistent statements during the interview, 
changing her answers to suit her needs.  He also noted that 
the appellant appeared uneasy during the interview and even 
offered him a share of the proceeds, if he would help her 
obtain VA benefits.   The field examiner indicated that the 
appellant did not impress him as a credible witness.  

In a May 2001 decision, the RO determined that the appellant 
was not entitled to recognition as the surviving spouse of 
the veteran, as they had not continuously cohabitated from 
the date of their marriage to the date of his death.  

The appellant appealed the RO's decision, claiming that the 
evidence compiled by the field examiner was "purely 
baloney."  In October 2002, she testified at a hearing at 
the RO in support of her appeal.  She indicated that she left 
the veteran because he began a relationship with [redacted].  
She claimed that the separation was the veteran's fault, and 
not hers.  

II.  Law and Regulations

Subject to certain requirements, Dependency and Indemnity 
Compensation DIC is payable to a veteran's surviving spouse 
because of the veteran's service-connected death.  38 
U.S.C.A. § 1310 (West 2002).  

The term "surviving spouse" is defined in pertinent part as 
a person of the opposite sex who (1) was the lawful spouse of 
a veteran at the time of the veteran's death, and (2) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death, except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse, and (3) who has 
not remarried.  38 U.S.C.A § 101(3) (West 2002); 38 C.F.R. §  
3.50 (2003).

The requirement that there must be "continuous 
cohabitation" from the date of marriage to the date of death 
of the veteran will be considered as having been met when the 
evidence shows there was no separation due to the fault of 
the surviving spouse.  Temporary separations which ordinarily 
occur, including those caused for the time being through 
fault of either party, will not break the continuity of the 
cohabitation.  38 C.F.R. § 3.53(a) (2003).  In determining 
whether there was continuous cohabitation, the statements of 
the surviving spouse as to the reason for the separation will 
be accepted in the absence of contradictory information.  If 
the evidence establishes that the separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show an intent on the part of the surviving spouse to 
desert the veteran, the continuity of the cohabitation will 
not be considered as having been broken.  38 C.F.R. § 3.53(b) 
(2003).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in assessing the reasons for a separation between a 
veteran and his or her spouse, fault or the absence of fault 
is to be determined based on an analysis of conduct at the 
time of the separation only.  Gregory v. Brown, 5 Vet. App. 
108, 112 (1993).

In claims for benefits, when there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).



III.  Analysis

Applying the criteria cited above to the facts in this case,  
the Board concludes that the appellant is not entitled to 
recognition as the surviving spouse of the veteran.  

As a preliminary matter, the Board concedes that the record 
shows that the veteran and the appellant were legally married 
in November 1945.  It does not appear that their marriage was 
ever legally terminated.  

The overwhelming preponderance of the evidence, however, 
indicates that the appellant and veteran did not continuously 
cohabitate from the date of their marriage to the date of his 
death.  In fact, the most probative evidence indicates that 
they were separated for several decades prior to the 
veteran's death in July 2000.  Indeed the appellant concedes 
that she and the veteran were separated for many years prior 
to his death, but claims that the separation was caused by 
the veteran's womanizing.

In that regard, however, the Board finds that the most 
probative evidence establishes that their separation began 
after the appellant left the veteran for another man, not 
through any fault of the veteran's.  In fact, in a field 
examination conducted in March 2001, the witnesses 
interviewed by the investigator unanimously indicated that 
the appellant had left the veteran for another man decades 
before his death and that they had not thereafter reconciled.  
The Board finds this field investigation report to be highly 
probative, as it was based on interviews with disinterested 
parties.  

Here, the Board notes that it has considered the appellant's 
statements to the effect that her separation from the veteran 
was caused by his "womanizing."  The Board, however, finds 
that her statements to this effect are wholly incredible as 
they were unanimously contradicted by each disinterested 
individual interviewed by the field examiner in March 2001.  
Moreover, a review of the claims folder reveals several 
examples of retrospective fabrications on the part of the 
appellant.  It is clear that her current statements are 
motivated by the possibility of financial gain.  Indeed, it 
appears that she attempted to bribe the field examiner by 
promising a portion of her VA benefits in exchange for help 
in perpetrating a fraud on VA.  Obviously, this fact 
seriously damages her credibility.  

In view of the foregoing, the Board finds that the clear 
preponderance of the evidence indicates that the appellant 
and the veteran were separated by for several decades prior 
to his death in July 2000 and did not continuously cohabitate 
from the date of their marriage to the time of his death.  
The Board further finds that the clear preponderance of the 
evidence shows that their separation was not due to the 
misconduct of the veteran; rather, the appellant was at fault 
at the time of the separation. 38 C.F.R. § 3.53; Gregory, 5 
Vet. App. At 112.   Thus, the criteria for recognition of the 
appellant as the surviving spouse of the veteran for purposes 
of VA death benefits have not been met.  


ORDER

The appellant is not entitled to recognition as the surviving  
spouse of the veteran for purposes of eligibility for VA  
benefits; the appeal is denied. 



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



